Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11-20, drawn to a cold rolled steel sheet.
Group II, claims 21-28, drawn to a method of manufacturing a cold rolled steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a steel composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takeda et al. (US20160002756A1, hereinafter Takeda).  

In the table below, instant claim 11, Takeda broad range and Takeda Steel Type C compositions are presented.

Instant Claim 11 (wt.%)
Takeda Broad Range (wt.%)
Takeda Steel Type C (wt.%)
C
0.06-0.14
0.05 to 0.1
0.078
Si
less than 0.50
0.1 to 1.0
0.44
Mn
1.6-2.5
2.0 to 2.5
2.21
P
not more than 0.10
0.03 or less
0.012
S
not more than 0.020
0.01 or less
0.002
Al
0.01-0.10
0.02 to 0.1
0.03
N
not more than 0.010
0.01% or less
0.0025
Nb
not more than 0.080 (including 0)
0.0010% or less
0.0002
Ti
not more than 0.080 (including 0)
0.01 to 0.05
0.025
Nb + Ti
0.020-0.080
0.01 to 0.051
0.0252
Fe and inevitable impurities
Balance
Balance
Balance


Therefore all the features of independent claim 15 of Group I fail to distinguish over Takeda, hence Groups I-II do not share a special technical feature and unity of invention is found as lacking.
A telephone call was made to Daniel Christenbury on 6/23/21 to request an oral election to the above restriction requirement, in a voicemail received on 6/24/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 11-20.  .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP-2010013700-A, see machine translation unless otherwise noted, hereinafter Kawabe).

 claim 11, Kawabe teaches a cold-rolled high-strength hot-dip galvanized steel sheet for use in automobile parts ([0001], [0013]-[0015]). Kawabe further teaches a broad composition ([0013]) which overlaps the composition ranges of Mn, Al, Nb+Ti, and Fe and inevitable impurities; and within in the composition ranges for the other elements. Kawabe further teaches specific alloy No. 1 (original document: [0060], Table 3) with composition A: Fe-0.065C-0.04Si-1.70Mn-0.017P-0.0008S-0.035Al-0.0045N-0.12Cr-0.013Ti-0.045Nb-0.0008Ca (original document: [0058], Table 1, Alloy A) which meets the compositional claims limitations. 
Kawabe teaches broad phase and grain size ranges ([0013]). Kawabe further teaches that specific alloy No. 1 has 87 % ferrite (original document: [0060], Table 3, col. 3), 10 % martensite (original document: [0060], Table 3, col. 5), a ferrite phase crystal average grain size of 5.5 µm (original document: [0060], Table 3, col. 4), and is silent on containing unrecrystallized ferrite which meet the claim limitations for area ratio of ferrite, martensite, unrecrystallized ferrite, and average ferrite grain size. 
 In the table below the compositional and some microstructural limitations of the instant claim along with the broad range of Kawabe and Kawabe inventive alloy No. 1 are summarized. 

Instant Claim 11
Kawabe Broad Range
Kawabe Inventive Alloy No. 1
Composition (wt.% )



C
0.06-0.14
0.06 to 0.09
0.065
Si
less than 0.50
0.1 or less
0.04
Mn
1.6-2.5
1.5-2.0
1.70
P
not more than 0.10
0.020 or less
0.017
S
not more than 0.020
0.0020 or less
0.0008
Al
0.01-0.10
0.005 to 0.050
0.035

not more than 0.010
0.0050 or less
0.0045
Nb
not more than 0.080 (including 0)
0.005 to 0.050
0.045
Ti
not more than 0.080 (including 0)
0.005 to 0.020
0.013
Nb + Ti
0.020-0.080
0.010 to 0.070*
0.058*
Fe and inevitable impurities
Balance
Balance
Balance
Microstructure:



Ferrite (%)
85 or more
80 to 90
87
Martensite (%)
3-15
10 or more
10
Unrecrystallized Ferrite (%)
not more than 5
---
---
Ferrite grain size (µm)
2-8
5 to 10
5.5

*while Kawabe does not explicitly teach Nb + Ti, the sum can be calculated from the individual ranges of Nb and Ti. 

Kawabe further teaches specific alloy No. 1 has a YR of 76% (0.76) (original document: [0060], Table 3, col. 12) and 90 ° as the longitudinal direction as the direction of the tensile strength specimen at [0056]), which meets the mechanical property yield ratio YR in a direction perpendicular to a rolling direction limitation. 

With regards to the limitation of “a ratio (TSD/TSC) of tensile strength TSD in a direction of 45° to the rolling direction to tensile strength TSC in a direction perpendicular to the rolling direction is not less than 0.95” , Kawabe is silent on this limitation.  However, Kawabe teaches a cold rolled steel sheet with overlapping composition and microstructure, and teaches an Inventive Alloy No. 1 with composition, microstructure, and yield ratio falling inside the ranges as claimed.  Further, Kawabe appears to have an overlapping processing method, and thus this anisotropy related property would have naturally flowed from following the teachings.

 Kawabe teaches a method of manufacturing a cold-rolled high-strength steel sheet with a step after cold rolling of holding at an annealing temperature of 800 to 900°C for 10 to 500 seconds ([0039]).
The ratio of tensile strength property would have naturally flowed from Kawabe since the claimed the composition of a high strength steel sheet of specific alloy No. 1 is within the claimed ranges, and the disclosed processing ([0039]) is substantially similar to the instant method ([0070]-[0071]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Kawabe.  

With regards to the limitation of “and a ratio (L/d) of an average value L (μm) among intervals between martensite grains closest to each other to the average crystal grain size d of the ferrite is 0.20-0.80”, Kawabe is silent on this limitation.  However, Kawabe teaches a cold rolled steel sheet with overlapping composition and microstructure, and teaches an Inventive with composition, microstructure, and yield ratio falling inside the ranges as claimed.  Further, Kawabe appears to have an overlapping processing method, and thus this property would have naturally flowed from following the teachings.
The instant specification teaches a method for making a high-strength cold rolled steel sheet.  In particular, the claimed ratio of an average value of intervals between martensite grains closest to each other to the average crystal grain size of the ferrite is dependent on the processing step after soaking of the retention time of 30-300 seconds in the temperature range of 600-500°C ([0074]-[0076]). Additionally, the retention time in the above temperature range means a total time during which the steel sheet is retained at 600 to 500°C in the cooling process, irrespective of whether it is during cooling or temperature retaining ([0075]).
Kawabe teaches a method of manufacturing a cold-rolled high-strength steel sheet with a step after the annealing of cooling the steel sheet to the temperature range of 450 to 650 °C, and that the average cooling rate is 2 to 50 ° C/sec to the cooling stop temperature ([0038]). 
The ratio of intervals between martensite grains to grain size of the ferrite property would have naturally flowed from Kawabe since the claimed the composition of a high strength steel sheet of specific alloy No. 1 is within the claimed ranges, and the disclosed processing ([0038]) is substantially similar to the instant method ([0074]-[0076]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Kawabe.  
 claim 12, Kawabe specific alloy No. 1 (original document: [0060], Table 3) with composition A has 0.12 wt.% Cr (original document: [0058], Table 1, Alloy A) which meets the limitation.
Regarding claim 13-16, Kawabe teaches the hot-dip galvanized steel sheet is produced by hot-dip zinc-plating ([0014]-[0015]) meeting the limitations of the claims. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe as applied to claims 11-16 above and further in view of Shastry (Pub. date: 2005, Corrosion of Metallic Coated Steels; hereinafter Shastry).
Regarding claim 17-18, Kawabe is silent on the zinc-based plated layer is an alloyed hot-dip galvanized layer.
Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). Shastry further teaches hot-dip galvannealed zinc-iron alloy coating type for good corrosion resistance (pg. 35, table 1). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hot-dip zinc-plating of Kawabe with a hot-dip galvannealed zinc-iron alloy coating, because hot-dip zinc-plating and hot-dip galvannealed zinc-iron alloy coating are art recognized equivalents suitable for the same purpose. It is obvious to substitute equivalents known for the same purpose. See MPEP §2144.06 II.
 claim 19-20, Kawabe is silent on the zinc-based plated layer is an electrogalvanized layer.
Shastry further teaches zinc-coated steels are generally produced by either hot dipping or electroplating (pg. 35, Section: Zinc-Base Coatings, ¶1). Note zinc coated by electroplating is another term for electrogalvanized. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hot-dip zinc-plating of Kawabe with zinc coating by electroplating, because hot-dip zinc-plating and zinc coating by electroplating are art recognized equivalents suitable for the same purpose. It is obvious to substitute equivalents known for the same purpose. See MPEP §2144.06 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,900,096 (‘096). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of .
Presented in the table below is a comparison of the compositional, microstructural phase area fraction, and ferrite grain size limitations of the instant claims with the claims of ‘096.

Instant Claim 11
Claims 1 and 2 of ‘096
Composition (wt.% )


C
0.06-0.14
0.05 to 0.11
Si
less than 0.50
0.60 or less
Mn
1.6-2.5
1.50 to 2.10
P
not more than 0.10
0.05 or less
S
not more than 0.020
0.005 or less
Al
0.01-0.10
0.01 to 0.10
N
not more than 0.010
0.010 or less
Nb
not more than 0.080 (including 0)
0.01 to 0.10
Ti
not more than 0.080 (including 0)
0.005 to 0.07
Nb + Ti
0.020-0.080
0.015 to 0.17
Fe and inevitable impurities
Balance
Balance
Microstructure:


Ferrite (%)
85 or more
75 to 95
Martensite (%)
3-15
5 to 15
Unrecrystallized Ferrite (%)
not more than 5
10 or less
Ferrite grain size (µm)
2-8
6 or less




Instant Claim 12

One or more selected from (wt.%): 


Cr
not more than 0.3
0.50 or less
Mo
not more than 0.3
0.50 or less
B
not more than 0.005
0.01 or less
Cu
not more than 0.3
0.50 or less
Ni
not more than 0.3
0.50 or less
Sb
not more than 0.3
---



Claims 7-16 of ‘096 teach a method for producing a steel sheet which overlap the instant application, including steps of a maximum achieving temperature is 730 to 900° C; retaining the heated cold-rolled full-hard steel sheet at the maximum achieving temperature for 15 to 600 seconds; and cooling the retained cold-rolled full-hard steel sheet to a cooling stop temperature at an average cooling rate of 3 to 30° C/s, the cooling stop temperature being 600° C or less.
The instant specification teaches a method for making a high-strength cold rolled steel sheet.  In particular, the claimed ratio of tensile strength is dependent on the unrecrystallized ferrite present ([0037]) and the formation of the unrecrystallized ferrite is suppressed by performing a soaking process after cold rolling with annealing in the temperature range of 840-940°C for 30-120 seconds ([0070]-[0071]). Additionally instant specification teaches, the claimed ratio of an average value of intervals between martensite grains closest to each other to the average crystal grain size of the ferrite is dependent on the processing step after soaking of the retention time of 30-300 seconds in the temperature range of 600-500°C ([0074]-[0076]). Additionally, the retention time in the above temperature range means a total time during which the steel sheet is retained at 600 to 500°C in the cooling process, irrespective of whether it is during cooling or temperature retaining ([0075]).

Claims 3-6 and 17-24 of ‘096 teach platting layers, hot-dip galvanized layers and a hot-dip galvannealed layers which read on instant claims 13-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi et al. (JP-2014025133-A) contains overlapping composition, microstructure, and processing.
Takashima et al. (US-20140234655-A1) contains overlapping composition, microstructure, and processing.
Kimura et al. (US-20090139611-A1) contains overlapping composition, microstructure, and processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734